UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 29 , 2010 (Date of earliest event reported) HERMAN MILLER, INC. (Exact name of registrant as specified in its charter) Michigan (State or Other Jurisdiction of incorporation) 001-15141 (Commission File No.) 38-0837640 (IRS Employer Identification no.) 855 East Main Avenue Zeeland, Michigan (Address of Principal Executive Offices) (Zip Code) (616) 654-3000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On March 29 , 2010, Herman Miller, Inc. announced that it had entered into an agreement to acquire Colebrook Bosson Saunders (CBS), a worldwide leader in the design, manufacture and distribution of ergonomic work tools. CBS's headquarters are located in London, England, with additional showrooms in New York and Australia. The information in this Form 8-K shall not be deemed filed for purposes of Section 18 of the Securities Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: March 29, 2010 HERMAN MILLER, INC. (Registrant) By: /s/ Gregory J. Bylsma Gregory J. Bylsma Chief Financial Officer
